tax_exempt_and_government_entities_division - vu62z5 department of the treasury internal_revenue_service washington d c mar uniform issue list t'epl ral uk legend taxpayer a tsa b amount d financial advisor c account t credit_union t dea ' the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code as applicable to an annuity described in code sec_403 pursuant to code sec_403 taxpayer a age represents that a distribution from tsa b a tax_shelter annuity retirement account totaling amount d was directly rolled over into account t established at credit_union t taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to error on the part of credit_union t on date taxpayer a opened account t with the help of financial advisor c at credit_union t taxpayer a stated that she intended to open a rollover individual_retirement_account ira taxpayer a and financial advisor c completed ira rollover application forms which indicated she was completing a rollover of amount d it was not until date that taxpayer a learned from credit_union t that account t was set up as a regular savings account and not an ira as taxpayer a intended a - manager at credit_union t then informed taxpayer a to write to the internal_revenue_service to correct the error of credit_union t based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive the day rollover requirement sec_403 of the code provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the ‘distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 sec_403 provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_403 provides in relevant part that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of the transfer sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 and is exempt fron the 20-percent withholding imposed under sec_3405 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the error of credit_union t in creating a regular savings account when it should have created a rollover ira account thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d ll please address all correspondence to se t ep ra t3 _at sincerely yours flo - frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
